Citation Nr: 1020153	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II. 

3.  Entitlement to service connection for a heart condition, 
to include coronary artery disease, to include as secondary 
to diabetes mellitus type II.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus 
type II.

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to diabetes mellitus type II.

6.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, that, in pertinent part, denied the Veteran's 
claims.  The Veteran filed a notice of disagreement with 
respect to the issues on appeal in July 2005 and the RO 
issued a statement of the case dated in May 2006.  The 
Veteran filed a substantive appeal the same month.

In this case, the Board observes that the Veteran has claimed 
service connection for a heart condition and hypertension.  
The Veteran has also claimed that he was exposed to Agent 
Orange in service.  The Board is cognizant that, on October 
13, 2009, in accordance with authority provided in 38 U.S.C. 
§ 1116, the Secretary of VA announced his decision to 
establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemia.  In order 
to avoid the unnecessary diversion of resources and the 
unnecessary issuance of denials in claims that may be granted 
when the planned new presumptions are made effective, on 
November 20, 2009, the Secretary directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection 
for ischemic heart disease, Parkinson's disease, and B cell 
leukemia based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  While the 
Veteran's claimed conditions involve the function of the 
heart and the record reflects a diagnosis of hypertension, 
and indicates that the Veteran underwent a cardiac 
catheterization in 2000, the Veteran does not have a 
diagnosis of ischemic heart disease.  As detailed further 
below, his case is not subject to the stay and the Board may 
proceed in adjudication.  See Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009). 

Here, the Board notes that the Veteran was denied entitlement 
to service connection for hearing loss and tinnitus in the 
June 2005 rating decision.  The Veteran did not file a notice 
of disagreement with respect to these claims.  In May 2010, 
however, the Veteran's representative, in an Informal Hearing 
Presentation, addressed these issues.  Because the Veteran 
did not file a notice of disagreement with respect to these 
issues, the June 2005 rating decision became final, 38 C.F.R. 
§ 3.104, 20.302, 20.1103, and the Veteran would need to 
present new and material evidence to reopen the claims.   The 
RO should contact the Veteran and his representative to 
determine whether the Veteran wishes to file an application 
to reopen claims for hearing loss and tinnitus.  These issues 
are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, and 
a heart condition, to include coronary artery disease, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Resolving doubt in favor of the Veteran, the evidence of 
record indicates that the Veteran had service in the Republic 
of Vietnam during the Vietnam era.

3.  The Veteran's diabetes mellitus type II is presumed to 
have been incurred in the Veteran's military service.

4.  The preponderance of the evidence indicates that the 
Veteran does not currently erectile dysfunction.

5.  The preponderance of the evidence reflects that 
hypertension is not causally or etiologically related to the 
Veteran's active military service or a service-connected 
disability, nor may such condition be presumed to have been 
incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309 (2009).

2.  Erectile dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).

3.  Hypertension was not incurred in or aggravated by active 
service or as a result of a service-connected disability, nor 
may such condition be presumed to have been incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  In this regard, the Board finds that letters dated in 
March 2005, May 2006, and January 2008, satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Veteran was aware from these letters what evidence was 
necessary to support the claims; and that it was ultimately 
the Veteran's responsibility to give VA any evidence 
pertaining to the claims.  In addition, the letter informed 
the Veteran that additional information or evidence was 
needed to support the claims; and asked the Veteran to send 
the information to VA.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) [Pelegrini II].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
Veteran's service medical and service personnel records, VA 
medical records, and private medical records have been 
obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file, or has 
not been adequately addressed by evidence already contained 
in the record.  

Here, the Board notes that the Veteran has not been afforded 
a VA examination in connection with the claims.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claims for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary with respect to the Veteran's claims.  As the Board 
will discuss below, the Veteran's diabetes mellitus is 
presumed to have been caused by exposure to Agent Orange 
while serving in Vietnam.  And with respect to the Veteran's 
other claimed conditions, the Veteran's medical records do 
not establish that the Veteran has diagnosed erectile 
dysfunction, nor does the medical evidence indicate that the 
Veteran's diagnosed hypertension is associated with the 
Veteran's service or his diabetes mellitus.  Absent evidence 
that indicates that the Veteran has a current claimed 
disability related to service or a service-connected 
disability, the Board finds that a VA examination is not 
necessary for disposition of such claims.  The record is 
complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claims.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to the claim are rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and the Board may proceed 
with a merits adjudication of the Veteran's claim.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
to include diabetes mellitus and hypertension, when the 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be competent medical 
or other evidence that relates a current condition to that 
symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson, supra; see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran can attest to factual matters 
of which he or she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In addition, certain disorders associated with herbicide 
agent (Agent Orange) exposure in service are presumed to be 
service connected if they are manifested to a compensable 
degree within a specified time period.  See 38 C.F.R. §§ 
3.307, 3.309.  If a Veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

In the recent decision in Haas v. Peake, 525 F.3d 1168 
(2008), the Federal Circuit held that VA's regulation 
defining "served in the Republic of Vietnam," under the Agent 
Orange Act, to mean "service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam," was 
reasonably interpreted by VA to require that a service-member 
had set foot within land borders of Vietnam in order to be 
entitled to statutory presumptions of both exposure and 
service connection for specified diseases under the Act.  
Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6)(iii).  The Federal Circuit also stated that a 
Veteran who had served on board a Navy ammunition supply ship 
operating in the Vietnamese coastal waters had not "served in 
the Republic of Vietnam" under the Agent Orange Act and 
regulations since he had never gone ashore from the ship and 
set foot within land borders of Republic of Vietnam.  Haas, 
525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6)(iii).

In addition, as noted in the introduction, the Board observes 
that the Veteran has claimed service connection for a heart 
condition and hypertension.  The Board also notes that the 
Veteran contends that he has been exposed to Agent Orange 
during his active service.  The Board is cognizant that, on 
October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of VA announced his decision to 
establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemia.  In order 
to avoid the unnecessary diversion of resources and the 
unnecessary issuance of denials in claims that may be granted 
when the planned new presumptions are made effective, on 
November 20, 2009, the Secretary directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection 
for ischemic heart disease, Parkinson's disease, and B cell 
leukemia based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  While the 
Veteran's claimed conditions include claims that involve the 
function of the heart and the record reflects a diagnosis of 
hypertension, and indications that the Veteran underwent 
cardiac catheterization in 2000, the Veteran does not have a 
diagnosis of ischemic heart disease.  His case is therefore 
not subject to the stay and the Board may proceed in 
adjudication.  See Brokowski v. Shinseki, 23 Vet. App. 79 
(2009). 

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran claims that he has diabetes 
mellitus, hypertension, and  erectile dysfunction that are 
etiologically related to his military service, to include as 
secondary to Agent Orange exposure.  The Veteran's medical 
treatment records, however, do not indicate that the Veteran 
has a current diagnosis of erectile dysfunction.  See Pond v. 
West, 12 Vet. App. 341 (1999).  In this regard, the Board 
notes that the existence of a current disorder is the 
cornerstone of a claim for VA disorder compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claim's (Court) interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present disorder 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Service connection for erectile dysfunction is therefore not 
available in this case.

With respect to the Veteran's diabetes mellitus claim, the 
Board notes that the Veteran has been diagnosed with this 
condition.  The Board also notes that, in this case, the RO 
denied entitlement to service connection for this condition 
in part because it determined that the Veteran's service 
records did not show service in the Republic of Vietnam.  

As noted above, Veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
And in Haas v. Peake, 525 F.3d 1168 (2008), the Federal 
Circuit held that VA's regulation defining "served in the 
Republic of Vietnam," was properly interpreted by VA as 
requiring a service-member to set foot within the land 
borders of Vietnam in order to be entitled to statutory 
presumptions of both exposure and service connection for 
specified diseases, including diabetes mellitus, under the 
Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6)(iii).  

Here, the Veteran's service personnel records indicate that 
the Veteran had a total of one year, nine months, and 23 days 
of foreign and/or sea service.  This included assigned duty 
at Kadena AFB, Okinawa, from October 1, 1964, and duty 
assignments on April 11, 1966, Chanute AFB, Illinois; 
September 25, 1967, Chanute AFB, Illinois; and January 12, 
1968, Chanute AFB, Illinois.  The Veteran's service personnel 
records also indicate 122 days TDY in SEA (South East Asia) 
from November 2, 1966 to March 3, 1967.  The Veteran's 
service personnel records note that the Veteran was attached 
to the 2865th GEEIA Sq, Chanute AFB, Ill, from April 11, 1966 
to September 25, 1967.  The Veteran's service personnel 
records show that the Veteran was awarded the Vietnam Service 
Medal.

The Veteran submitted statements reporting that he was 
assigned to the 2865th GEEIA Squadron in Da Nang, Vietnam, 
during his period of TDY from November 1966 to March 1967.  
The Veteran's service records and service treatment records 
do not specifically indicate that the Veteran was in Vietnam 
during this period, but the Veteran submitted personal 
materials that tend to verify his claim.  Specifically, the 
Veteran submitted an undated letter to his then fiancée (now 
wife) that was written on stationary imprinted with a 
silhouette of the country of Vietnam that states in part "I 
hope it won't take too long to catch a flight to the states.  
After we leave here will go to Cam Rahn Bay to turn our 
weapons in.  Then, we'll go to the Philippines I guess to try 
to catch a flight to the states. ... I hope I can still drive 
with my old plates when I get back.  I'll drive up to Chicago 
to catch a plane and if anyone says anything to me I'll tell 
them I was in Vietnam and I'm going home to get new plates."  
The Veteran also submitted an envelope addressed to his 
future wife.  The envelope has a Vietnam logo imprinted on it 
and the return address is from the Veteran at 2865 GEEIA 
Team, PPO-San Francisco, 96337.  The post mark on this 
envelope is visible but unreadable.  A second similar 
envelope was also submitted.  This envelope was also 
addressed to the Veteran's future wife and shows the same 
return address.  The envelope has a printed logo of the 
country of Vietnam and on the bottom of the envelope is 
printed "United States Armed Forces - Vietnam."  Again, the 
post mark on this envelope is visible but unreadable.  
Finally, the Veteran submitted scrap book pages, that contain 
photos of himself in the military and handwritten notes of 
his spouse that state "After arriving home safely from 
Vietnam, John began to get things ready to begin another life 
as a married man."  This page shows a photo of the Veteran 
in his Air Force uniform and has a one paragraph clip from a 
newspaper story that reads:  "Promoted.  Airman John H. 
Thomas, whose parents live at [address], has been promoted to 
sergeant of the 2865th Ground Electronics Engineering 
Installation Agency of the Air Force.  He recently returned 
from Vietnam."  The scrap book pages also contain a map of 
Vietnam showing where Da Nang is and handwritten notes 
indicating that the Veteran left Rantoul, Ill. for San 
Francisco in October 29, 1966, left San Francisco for Vietnam 
on November 1, 1966, and touched down in Vietnam in November 
7, 1966.  Finally, the Veteran submitted a list of APO 
addresses that that show that the APOs verified by the 
Military Postal Service Agency for delivery to Vietnam 
included 96337.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence indicates that the Veteran set 
foot within the land borders of Vietnam and is therefore 
entitled to the statutory presumptions of both exposure and 
service connection for diabetes mellitus under 38 C.F.R. 
§ 3.309(e).  As such, entitlement to service connection for 
the Veteran's diabetes mellitus is warranted in this case.

With respect to the Veteran's hypertension claim, the 
Veteran's medical treatment records do not indicate that this 
condition is related to his military service or his diabetes 
mellitus.  The Veteran's service treatment records do not 
indicate that the Veteran had or was treated hypertension in 
service and there is no indication of hypertension within one 
year of service.  The Veteran's service treatment records 
indicate that the Veteran had blood pressure readings of 
112/68 upon enlistment and blood pressure readings of 134/82 
upon service separation.  In this regard, the Board notes 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with the 
diastolic blood pressure of less than 90mm.

After service, the Veteran's medical treatment records 
indicate that the Veteran has been diagnosed with 
hypertension, but these records do not link the Veteran's 
hypertension with his service or his diabetes mellitus.  
These records are also dated many years after the Veteran's 
discharge from the service.

In this regard, the Board notes that the Veteran can attest 
to factual matters of which he has first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as a lay person, the Veteran is generally 
not capable of making medical conclusions.  Thus, lay 
statements regarding causation are generally not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  

In this case, the Board finds that the Veteran is competent 
to report having symptoms of his various conditions.  And 
there is no evidence to indicate that the Veteran's 
statements are not credible.  The Veteran, however, is not 
capable of providing a diagnosis or making a medical 
conclusion as to causation.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  And the 
medical evidence does not show that the Veteran's diagnosed 
hypertension is in any way etiologically related to his 
military service.

In addition, in this case, the Board finds that the medical 
evidence does not indicate that the Veteran has a current 
diagnosis of erectile dysfunction.  There is also no 
indication that he is taking any medication commonly used to 
treat erectile dysfunction.  

In conclusion, the Board concludes that the preponderance of 
the evidence is in favor of finding that the Veteran set foot 
in the Republic of Vietnam for purposes of the presumptions 
contained in 38 C.F.R. § 3.309(e) and therefore service 
connection for the Veteran's diagnosed diabetes mellitus type 
II is warranted.  However, the Board finds that the medical 
evidence is against finding that the Veteran has erectile 
dysfunction, or that hypertension is etiologically related to 
active service or a service-connected disability.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for diabetes mellitus type II is granted.

Service connection for hypertension is denied. 

Service connection for erectile dysfunction is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims of entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities, and a heart condition, to include coronary 
artery disease, should be remanded for further action.

First, the Board notes that, in a June 2005 VA neurology 
consultation, the Veteran reported tingling of the hands and 
feet for the past 20-30 years that has gotten gradually 
progressively worse.  His feet were noted to be sensitive, 
especially when walking on rough floors.  On neurological 
examination, the Veteran was noted to have probable 
peripheral neuropathy that may be related to the Veteran's 
history of diabetes mellitus.  The physician recommended 
EMG/NCV testing to evaluate the extent of the neuropathy.  

Here, the Board notes that the United States Court of Appeals 
for Veterans Claims has stated that evidence indicating that 
there may be a nexus between the current disability or 
symptoms and the Veteran's service would warrant providing 
the Veteran a VA examination in connection with the claim.  
The types of evidence that indicate that a current disability 
may be associated with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Based on the foregoing, the Board finds that the RO should 
afford the Veteran a VA examination in connection with his 
peripheral neuropathy claims in order to determine whether 
the Veteran has peripheral neuropathy of the upper and lower 
extremities and if so, whether such peripheral neuropathy is 
related to his military service or his diabetes mellitus type 
II.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Next, the Board notes that the Veteran's post service 
treatment records note that the Veteran had surgery for 
cardiac catheterization in 2000.  The medical records related 
to this procedure have not been associated with the Veteran's 
claims file.  In addition, the Veteran's claims file 
indicates that the Veteran was referred to a cardiology 
specialist in February 2005.  Any records related to this 
referral should also be located and associated with the 
Veteran's claims file.  Pursuant to the VCAA, VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c); 38 C.F.R. § 3.159(c).  

The Board also notes that the Veteran's claims file contains 
treatment records from the Gainesville VA Medical Center.  
Records from this facility dated since January 2008 should be 
associated with the Veteran's claims file.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Here, the Board notes that relevant records for the purpose 
of 38 U.S.C.§ 5103A are those records that relate to the 
injury for which the claimant is seeking benefits and have a 
reasonable possibility of helping to substantiate the 
Veteran's claim.  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010).  The legal standard for relevance requires VA 
to examine the information it has related to medical records 
and if there exists a reasonable possibility that the records 
could help the Veteran substantiate his claim for benefits, 
the duty to assist requires VA to obtain the records.  Id.; 
see also Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 
2009); McGee, 511 F.3d at 1355, 1358; Quartuccio v. Principi, 
16 Vet. App. 183, 187-88 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363, 366, 370 (1992); Clarkson v. Brown, 4 Vet. 
App. 565, 567-68 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims 
file, that have treated him since service 
for peripheral neuropathy and a heart 
condition.  This should specifically 
include records related to surgery for 
cardiac catheterization in 2000, and any 
records related to treatment by a 
cardiology specialist from February 2005 
to the present.  This should also include 
medical treatment records from the 
Gainesville VA Medical Center dated since 
January 2008.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

2.  The RO should afford the Veteran a 
VA examination in connection with his 
peripheral neuropathy claims in order 
to determine whether the Veteran has 
peripheral neuropathy of the upper and 
lower extremities and if so, whether 
such peripheral neuropathy is related 
to his military service or his diabetes 
mellitus type II.    

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an 
opinion as to: 

(a)  Does the Veteran have peripheral 
neuropathy of the bilateral upper and 
lower extremities?  If so, state the 
diagnosis or diagnoses, and indicate 
whether the condition is bilateral or 
affects only the left or right upper 
and/or lower extremities, 
respectively.

(b).  If the examiner finds that the 
Veteran has peripheral neuropathy, did 
such disorder have its onset during 
active duty or within one year of 
active service, or was such disability 
caused by or is secondary to the 
Veteran's diagnosed diabetes mellitus 
type II?  In this regard, the examiner 
is asked to comment on the June 2005 
VA neurology consultation indicating 
that the Veteran has probable 
peripheral neuropathy that may be 
related to the Veteran's history of 
diabetes mellitus.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

2.  After completing all indicated 
development, the RO should review the 
claims in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


